The application of the above-named defendant for a review of the sentence of Ten years imposed on April 3, 1975, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed except the last two and one-half years of said sentence is hereby suspended. During the period of said suspension the defendant shall be under the rules and regulations of the Adult Parole and Probation Bureau and subject to their rules and regulations.
We wish to thank Maynard Bowers, of the Montana Defender Project, for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Jack L. Green, Chairman; Peter G. Meloy.